Eva Leach brought this action originally in the Greene Common Pleas against the city of Xenia to recover back a fine paid which was assessed by a Police Judge in said city.
It appears that the charter of the city provided for the appointment of a Police Judge who was to have the authority, jurisdiction, and powers of a mayor of other municipalities.
The judgment of the Common Pleas in susta'nin *' a demurrer to the petition was affi.med by the Court of Appeals.
Leach in the Supreme Court contends: that ihe provision of the charter providing for the appointment of a Police Judge was unconstitutional and therefore void and that the city commission therefore had no authority to appoint a police judge and that the acts of the Poiice Judge were of no effect.